Title: Wilson Cary Nicholas to Thomas Jefferson, 1 June 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
             Richmond June 1st 1819 
          
          I enclose two notes which I beg the favour of you to endorse for me & return by the first mail. I ought to have done it by the last mail but it escaped me. Two of my daughters & my grandchild will leave this for Milton the first good day. What can or ought to be done to alleviate the distress of the country at the present moment? Is the question asked by every man I see, but no man answers it. Will the people bear such dreadful sacrifices as they are threatened with?
          
            Most sincerely & respectfully your hum. Serv.
             W. C. Nicholas
          
        